STORY, Circuit Justice
(after reciting the facts). 1 am satisfied, that the voyage to the Havanna was illegal, and that the pretences assumed as a ground of defence of it, are merely colorable or wholly inadequate in point of law. The vessel was undoubtedly therefore subjected to forfeiture. But it is contended (and indeed this seems principally relied on by the counsel for the claimant) that, admitting the forfeiture to have been incurred, yet before seizure the claimant became a bona fide purchaser without notice of this defect of title, and ought not to be affected by it. Admitting the law to be, that a forfeiture of goods is purged by a subsequent bona fide sale without notice, can it with any propriety be applied to the present case? It is a general rule, that whatever is sufficient to put the party upon inquiry, is good notice. 2 Ponbl. bk. 2, e. 6, § 3; 1 Atk. 490; Amb. 313. Now it would be difficult for the claimant to contend that, when he had notice of the facts, as to the voyage, he must not also have had notice of the legal consequences flowing from those facts. Supposing the present sale a real one for a valuable consideration, there was certainly a want of due caution and deliberation in the purchase. The claimant was guilty of what the law esteems as crassa negligentia. This claim must therefore be rejected in favor of a prior right by forfeiture.
The libel is certainly very inaccurately worded; but on the whole the substantial merits are stated, and the decree of the district court is affirmed. See The Mars [Case No. 9,106],